         Case 1:84-cr-00063-LAP Document 893 Filed 03/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                         No. 84-CR-63 (LAP)

HENRY BORELLI,                                           ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Defendant Henry Borelli’s

letter, dated March 15, 2021, requesting an update on the status

of his pending motion for compassionate release.            (See dkt. no.

892.)    The Court recently granted the Government an extension--

until March 26, 2021--to respond to Mr. Borelli’s motion.                 (See

dkt. no. 891.)      Upon filing its response, the Government shall

mail a copy to Mr. Borelli.         Mr. Borelli may then file any reply

within three weeks of his receipt of the Government’s papers.

The Clerk of the Court shall mail a copy of this order to Mr.

Borelli.

SO ORDERED.

Dated:       March 25, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
